ORDER
PER CURIAM.
Derrell Ishmon (Movant) appeals from the judgment denying his Rule 24.035 motion for post-conviction relief following his guilty pleas to second degree murder, section 565.021, RSMo 1994, and armed criminal action, section 571.015, RSMo 1994. The trial court sentenced him to two concurrent terms of life imprisonment.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).